Cite as 2015 Ark. 180

                SUPREME COURT OF ARKANSAS
                                        No.   D-14-1110


  IN RE: JAMES ROBIN PACE                        Opinion Delivered April   23, 2015
  ARKANSAS BAR NO. 85123
                                                 PETITION FOR VOLUNTARY
                                                 SURRENDER OF LAW LICENSE

                                                 PETITION GRANTED.


                                       PER CURIAM

       On recommendation of the Supreme Court Committee on Professional Conduct,

and in lieu of disciplinary proceedings, we hereby accept the voluntary surrender of the

license of James Robin Pace of Bentonville, Benton County, Arkansas, to practice law in

the State of Arkansas. In his petition to voluntarily surrender his law license, filed with this

court on December 23, 2014, Mr. Pace acknowledges that he has engaged in “serious

misconduct” as defined in section 17.B of the Procedures of the Arkansas Supreme Court

Regulating Professional Conduct of Attorneys at Law and that his conduct would likely

be proven in any disbarment proceeding. Mr. Pace also states that he wishes to avoid the

expense, time, stress, and publicity of addressing his conduct through disciplinary

proceedings.

       Therefore, the name of James Robin Pace shall be removed from the registry of

licensed attorneys, and he is barred and enjoined from engaging in the practice of law in

the State of Arkansas.

       It is so ordered.